DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 has been amended to recite “wherein the valve body is adapted to close off brake fluid flow into or out of the control valve other than the through the first input port, the second input port and the first output port during braking operation of the first and/or second braking controls.” Applicant’s arguments appear to indicate that the language is intended to preclude outlets used when braking, however, the claim language instead appears to attribute the function of closing off brake fluid flow to the housing and dependent on the braking operation.  The disclosed valve body is merely a housing with several ports and two open ends closed by plugs 72 and 74.  Further ports are closed by plug 86 and 80 by the user and/or manufacturer, not by a braking operation.  The housing is not capable of closing brake fluid flow in response to braking operation and the feature is not supported by the original disclosure.  The limitations therefore constitute new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (US# 5501511).
Wagner disclose all the limitations of the instant claim including; a first braking control 14 mountable on the vehicle for control by a driver, the first braking control pressurizing brake fluid;  a second braking control 15 mountable on the vehicle for separate control by the driver, the second braking control pressurizing brake fluid, a brake 2 on a first wheel 21 of the vehicle being in fluid communication with brake fluid pressurized by the second braking control 15, so the brake on the first wheel is solely controlled by the second braking control 15; a control valve 5 mounted in the vehicle, the control valve comprising: a valve body 30 mounted on the vehicle;  a first input port 31 in the valve body, the first input port receiving brake fluid pressurized by the first braking control 14;  a second input port (bottom opening of housing 30 opening into chamber 35b) in the valve body, the second input port receiving brake fluid pressurized by the second braking control 15;  and a first output port 33 in the valve body, the first output port output 33 being in fluid communication with a brake 1 on a second wheel 18 of the vehicle longitudinally spaced on the vehicle (figure 3) from the first wheel 21, wherein the first output port 33 can be pressurized solely through pressurization from the first braking control 14 (col. 4, lines 10-17), can alternatively be pressurized through pressurization from both the first 14 and second 15 braking controls (note the second brake control 15 pressurized port 33 via movement of piston 8; Col. 3, lines 11-26, 37-50), wherein the first output port 33 is in a completely separate circuit than the second input port 32 such that brake fluid received in the second input port is never output through the first output port, wherein the valve body is adapted to close off brake fluid flow into or out of the control valve other than the through the first input port 31, the second input port (opening at 3b) and the first output port 33 during braking operation of the first 14 and/or second 15 braking controls.
Regarding claim 18, the first wheel 21 is a rear wheel of the vehicle and the second wheel 18 is a front wheel of the vehicle.
Regarding claim 19, the first braking control is a hand brake lever 14 and the second braking control is a foot brake lever 15.
	Regarding claim 20, the brake fluid pressurized by the first braking control 14 is completely separated from the brake fluid pressurized by the second braking control 15.  Col. 2, lines 1-14.

Allowable Subject Matter
Claims 1-2, 5-13, and 16-17 are allowed.

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive. 
Regarding Wagner, Applicant argues that “both input ports 24 and 26 are in fluid communication with output port 22, i.e., both hand lever 23 and brake pedal 25 control the brake on the first wheel 21.”  This is not persuasive as isolating piston 8 isolates the systems 12/13 from one another (col. 4, lines 10-17).  Regarding the two outputs, note the modified rejection above which relies on a different portion for the second input port.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK